 


116 HRES 996 EH: Expressing the sense of Congress that the activities of Russian national Yevgeniy Prigozhin and his affiliated entities pose a threat to the national interests and security of the United States and of its allies and partners.
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 996 
In the House of Representatives, U. S.,

December 3, 2020
 
RESOLUTION 
Expressing the sense of Congress that the activities of Russian national Yevgeniy Prigozhin and his affiliated entities pose a threat to the national interests and security of the United States and of its allies and partners. 
 
 
Whereas Yevgeniy Prigozhin is a Russian national who has maintained close personal ties with President Vladimir Putin since the early 2000s;  Whereas Yevgeniy Prigozhin is the patron and funder of the Wagner Group, also known as the Private Military Company (PMC) Wagner, a Russian mercenary organization staffed by current and former military and intelligence officers, and the Internet Research Agency (IRA), an organization engaged in online influence operations;  
Whereas the IRA has conducted online information operations against the United States in an attempt to sow division and discord among the American electorate, as well as the electorates of our European allies and partners;  Whereas entities funded by Yevgeniy Prigozhin have been used by the Government of the Russian Federation to conduct military action, subversive operations, and disinformation campaigns on its behalf while giving it an appearance of plausible deniability;  
Whereas the Wagner Group was involved in the Russian Federation’s military invasion and attempted annexation of Ukraine's Crimea region in February and March 2014, and in the subsequent insurgencies in the eastern Ukrainian regions of Donetsk and Luhansk;  Whereas the Wagner Group has been providing military support to the regime of Bashar al-Assad in Syria since 2015, fighting alongside its forces and helping it recapture significant parts of the country;  
Whereas, on February 7, 2018, the Wagner Group led an armed assault on United States troops near the city of Deir al-Zour in eastern Syria, prompting a United States counterattack, in what has been described as the deadliest U.S.-Russia clash since the Cold War;  Whereas the Wagner Group has supported Khalifa Haftar and hisLibyan National Army by providing mercenaries, artillery, tanks, drones, and ammunition, with Yevgeniy Prigozhin personally attending a meeting between Haftar and Russian Defense Minister Sergei Shoigu in Moscow on November 7, 2018;  
Whereas a United Nations report made public on May 6, 2020, concluded that the Wagner Group has operated up to 1,200 military contractors in Libya, including snipers and specialized military teams, serving as an effective force multiplier for Haftar's army.  Whereas mercenaries from the Wagner Group were deployed to Venezuela in January 2019 to provide support for the regime of Nicolas Maduro in the face of popular protests against his dictatorship;  
Whereas Yevgeniy Prigozhin and his affiliated entities have spearheaded operations with the intent to influence political processes in Africa on behalf of the Government of the Russian Federation in several countries, including Madagascar, South Africa, Sudan, Zimbabwe, and the Central African Republic;  Whereas the Wagner Group has deployed mercenaries to the Central African Republic since 2018 and has provided security detail for Central African Republic President Faustin-Archange Touadera, including Russian national Valery Zakharov, a former security official with close ties to the Wagner Group, who serves as the National Security Adviser;  
Whereas, on July 31, 2018, Russian journalists Orkhan Dzhemal, Kirill Radchenko, and Alexander Rastorguyev were murdered in the Central African Republic while working on a documentary about the activities of the Wagner Group in that country; Whereas according to an investigation by the London-based Dossier Center, the journalists had been tracked by officers of the Central African Republic gendarmerie who were in close communication with Russian nationals tied to the Wagner Group, including Valery Zakharov and Alexander Sotov;  
Whereas associates of Yevgeniy Prigozhin were reported to discuss plans to set up camps for combat prep and training in sabotage with the goal of stoking racial violence and carrying out domestic terror attacks in the United States in the run-up to the November 3, 2020, presidential election; Whereas associates of Yevgeniy Prigozhin have set up online influence operations based in Ghana and Nigeria to target social media audiences in the United States with the goal of inflaming racial tensions and provoking social unrest in the run-up to the November 3, 2020, presidential election;  
Whereas, on December 20, 2016, the Department of the Treasury designated Yevgeniy Prigozhin under Executive Order 13661, Blocking Property of Additional Persons Contributing to the Situation in Ukraine, for having materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, senior officials of the Russian Federation;  Whereas, on June 20, 2017, the Department of the Treasury designated the Wagner Group under Executive Order 13660, Blocking Property of Certain Persons Contributing to the Situation in Ukraine, for being responsible for or complicit in, or having engaged in, directly or indirectly, actions or policies that threaten the peace, security, stability, sovereignty, or territorial integrity of Ukraine;  
Whereas, on March 15, 2018, the Department of the Treasury designated Yevgeniy Prigozhin, his affiliated entities, including the Internet Research Agency, and his subordinates under Executive Order 13694, Blocking the Property of Certain Persons Engaging in Significant Malicious Cyber- Enabled Activities, for being involved in interfering with [U.S.] election processes or institutions;  Whereas on July 15, 2020, under Executive Orders 13848, 13694 (as amended), and 13661, the Department of the Treasury designated entities located in Sudan, Hong Kong, and Thailand that have enabled Yevgeniy Prigozhin’s ability to evade United States sanctions as well as Prigozhin-linked entities that have attempted to suppress and discredit protestors seeking reforms in Sudan; 
Whereas, on September 23, 2020, pursuant to Executive Orders 13848, 13694 (as amended), and 13661, the Department of the Treasury designated a network of entities and individuals working on behalf of Yevgeniy Prigozhin seeking to advance Russia’s influence in the Central African Republic; Whereas, on October 15, 2020, the European Union sanctioned Yevgeniy Prigozhin for engaging in and providing support for Wagner Group’s activities in Libya, which threaten the country’s peace, stability and security; and 
Whereas current and former Administration officials have affirmed that the malign activities of Yevgeniy Prigozhin around the world pose a significant threat to United States national security interests: Now, therefore, be it  That the House of Representatives— 
(1)condemns any and all attempts by the Government of the Russian Federation and associated actors to influence the domestic politics of other countries and sow division among their peoples, particularly the United States and its allies and partners;  (2)condemns the activities of Russian national Yevgeniy Prigozhin and his affiliated entities that pose a threat to the democratic values, democratic institutions, and security of the United States and its allies and partners;  
(3)urges countries and entities engaging with Yevgeniy Prigozhin and his affiliated entities in business or advisory capacities to cease these engagements;  (4)supports the additional designations made by the Department of the Treasury on September 23, 2020, and by the European Union on October 15, 2020, and calls on the United States Government and the European Union to continue to target the ability of Yevgeniy Prigozhin and his affiliated entities to conduct operations globally and to interfere in the democratic processes of the United States and its allies and partners; and 
(5)calls for close coordination between the United States Government and the governments of United States allies and partners to ensure that sanctions regimes against Yevgeniy Prigozhin and his affiliated entities are enforced and coordinated.   Cheryl L. Johnson,Clerk. 